DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Divisional of U.S. Application No. 15/316,778, now U.S. Patent No. 10,407,722, which is a 371 of PCT/US2015/034724, which claims benefit of U.S. Application No. 62/009,047, filed June 06, 2014, and claims benefit of U.S. Application No. 62/136,093, filed March 20, 2015.  Claims 1-20 will be examined on the merits.  No claims have been canceled or withdrawn. 

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,407,722 in view of Nallur et al. (Nucleic Acids Res. (2001) Vol. 29, No. 23, e118, pp. 1-9).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a system and methods for sequencing a plurality of nucleic acid molecules including providing a collection of different circular chimeric single-stranded constructs, each construct comprising a first single-stranded segment of original genomic DNA from a host organism and a second single-stranded nucleic acid segment that is linked to the first single-stranded segment and comprises a nucleotide sequence that is exogenous to the host organism, the nucleotide sequence comprising a unique identifier portion that identifies one chimeric single-stranded nucleic acid construct from every other one in the collection, wherein one or more oligonucleotide amplification primers are provided that are complementary and hybridize to a portion of the chimeric single-stranded constructs of the collection and a polymerase having strand-displacement activity is added to the mixture which is then subjected to a rolling amplification reaction where the polymerase extends the one or more hybridized primers to produce a plurality of primary extension products comprising one or more tandem linear sequences complementary to a circular chimeric 

Claim Objections
4.	Claim 1-20 are objected to because of the following informalities:  Independent claim 1 recites the terms “single-stranded nucleic acid constructs” and single stranded nucleic acid segment”, wherein in the first term, “single-stranded” is hyphenated, but not in the second term.  It is also noted that in other claims, including claims 3, 18 and 20 for example, the term “single-stranded” is not hyphenated when used in the term “single-stranded nucleic acid constructs”.  For consistency throughout the claims, the term “single-stranded” should be hyphenated when used in conjunction with terms such as “segment” or “nucleic acid constructs”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-3, 6-8, 10, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pushkarev et al. (U.S. Patent Pub. No. 2013/0157870, cited on IDS of 7/29/2019) in view of Nallur et al. (Nucleic Acids Res. (2001) Vol 29, No. 23, e118, pp. 1-9).
With regard to claim 1, Pushkarev teaches a system comprising:
a collection of different circular chimeric single-stranded nucleic acid constructs (circular nucleic molecules are produced by ligation of adapters to one end of a genomic DNA fragment, followed by circularizing the fragment, paragraph 86, lines 1-12, paragraph 87, lines 1-5 and Figure 5A), each construct comprising:
a first single stranded segment of original genomic DNA from a host organism (nucleic acid obtained from a biological sample is fragmented to produce suitable fragments for analysis that can be labeled, such as with barcodes, paragraph 8, lines 1-18) and

one or more oligonucleotide amplification primers, each amplification primer comprising at least a first nucleotide sequence that is complementary to a portion of the chimeric single-stranded nucleic acid constructs of the collection (primers are provided for amplification reactions such as PCR or RCA, wherein the constructs are designed with one or primer binding sites, paragraph 87, lines 1-5, paragraph 99, lines 1-12 and Figure 5A); and
a polymerase suitable for rolling circle amplification (barcoded fragments may be amplified by RCA, paragraph 54, lines 1-19 and paragraph 98, lines 1-19). 
With regard to claim 11, Pushkarev teaches a method for sequencing a plurality of nucleic acid molecules (methods are provided for obtaining a sequence, such as a consensus or haplotype sequence, see paragraph 7), said method comprising:

blending one or more oligonucleotide amplification primers hybridized to circular chimeric single-stranded nucleic acid constructs of the collection with the polymerase to form a rolling circle amplification reaction mixture (primers are provided for amplification reactions such as PCR or RCA, wherein the constructs are designed with one or primer binding sites, paragraph 87, lines 1-5, paragraph 99, lines 1-12 and Figure 5A);
subjecting the rolling circle amplification reaction mixture to an extension treatment where the polymerase extends the one or more hybridized oligonucleotide amplification primers to produce a plurality of primary extension products, each primary extension product comprising one or more tandem linear sequences, wherein each tandem linear sequence is complementary to a circular chimeric single-stranded nucleic acid construct in the collection (barcoded fragments are amplified by any of several known methods, including PCR and RCA, see paragraphs 10 and 98); and
sequencing the circular chimeric single-stranded nucleic acid constructs directly or said plurality of primary extension products thereof (after barcodes are incorporated into the nucleic acid templates, the templates are sequenced by any number of known methods, see paragraph 11). 

	Nallur teaches systems and methods by signal amplification of rolling circle amplification (RCA) on DNA microarrays for multiplexed detection and quantification of nucleic acid targets (see Abstract and p. 1, column 2, lines 27-35). 

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Pushkarev and Nallur since both references teach methods for obtaining and preparing nucleic acid sequences of interest for analysis, wherein both methods comprise a step of amplification of circular templates by RCA.  Pushkarev teaches methods for attaching adapters to nucleic acid fragments prior to amplification by PCR or other means, including RCA, wherein the adapters may comprise identification elements such as barcode sequences that enable sequenced fragments to be identified, such as by the 


Subject Matter Free of the Prior Art

9.	Claim 4, 5, 9, 12 and 17-20 are free of the prior art.  While the limitations of claims 1-3, 6-8, 10, 11 and 13-16 are obvious over the combination of the teachings of Pushkarev and Nallur, as discussed above, neither Pushkarev nor Nallur together or separately teach or suggest the limitations of claims 4, 5, 9, 12 and 17-20, including a system comprising one or more amplification primers that comprise, in addition to a nucleotide sequence that is complementary to the original genomic DNA segment, a 3’ portion comprising a cleavable nucleotide or nucleotide analog and a blocking group that blocks polymerase extension, and a 5’ portion comprising a cleavable nucleotide or nucleotide analog and a capture group capable of being immobilized to a solid support, or wherein a second primer comprises a first nucleotide sequence that is complementary to a second portion of the original genomic DNA segment and a 5’ portion comprising a cleavable nucleotide or nucleotide analog and a capture group capable of being immobilized to a solid support (claims 4 and 5).  In addition, neither Pushkarev nor Nallur teach a system or a method further comprising a collection a collection of crosslinking oligonucleotides that comprise two or more repeats of a nucleotide sequence that is the same as at least a portion of the nucleotide sequence of the second segment of the chimeric single-stranded constructs of the collection, wherein the a crosslinking oligonucleotide is used to capture one or more tandem linear sequences of a primary extension to condense the primary extension product into a compact structure prior to sequencing (claims 9 and 17).  Furthermore, neither reference teaches a method wherein the RCA reaction mixture further comprises a methyl-sensitive restriction endonuclease that cleaves double-stranded DNA at a 
	Another reference of particular interest to the currently claimed invention is Arnold et al. (U.S. Patent Pub. No. 10,202,629).  Arnold teaches methods for amplifying nucleic acids using clamp oligonucleotides that comprise target binding regions on the 3’ and 5’ termini, and a tether region in between that may comprise a variety of user-defined sequences or elements such as barcode or identification sequences, capture sequences and primer binding sequences, including primers for sequencing, wherein a target nucleic acid sequence binds to the target binding regions and the 3’ end of the clamp oligonucleotide is extended by a polymerase to fill the gap across the target sequence, and then the clamp termini are ligated to circularize the clamp 

Conclusion
10.	Claims 1-20 are rejected on the grounds of nonstatutory obviousness-type double patenting.  Claims 1-3, 6-8, 10, 11 and 13-16 are rejected over the prior art, as discussed above.  However, claims 4, 5, 9, 12 and 17-20 are free of the prior art, as discussed above.  

Correspondence

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637